Citation Nr: 0030083	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a permanent and total disability 
evaluation for pension purposes to include extra-schedular 
entitlement to pension under the provisions of 38 C.F.R. 
§ 3.321 (b) (2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1962 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA). 

As detailed below, this claim is subject to further 
development action on remand. 


REMAND

The veteran has stated that he suffers from back, hip and 
hypertension disabilities which render him eligible for 
entitlement to a permanent and total disability evaluation 
for pension purposes to include extra-schedular entitlement 
to pension under the provisions of 38 C.F.R. § 3.321 (b) (2).  

While the case was pending at the Board, legislation was 
enacted which revised and clarified the duty of the VA to 
assist a claimant applying for VA benefits.  H. R. 4864 / 
Public Law 106-475 (Veterans Claims Assistance Act of 2000), 
effective November 9, 2000.  The RO has not had the 
opportunity to review the veteran's claim in conjunction with 
the new legislation.

On his June 1999 claim the veteran noted under sources of 
monthly income for social security that the amount was 
unknown.  It is unclear whether he is receiving disability 
benefits from the Social Security Administration (SSA).  If 
he is receiving benefits, the associated evidence is relevant 
to his current claim.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  It is requested that the RO review 
the veteran's claim in conjunction with 
the recent legislation, H. R. 4864 / 
Public Law 106-475 (Veterans Claims 
Assistance Act of 2000), and undertake 
any necessary actions and development to 
comply with this legislation.

2.  The RO should contact the veteran to 
determine if he is receiving disability 
benefits from the SSA.  If yes, the RO is 
requested to take the appropriate action 
to obtain copies of the decision awarding 
benefits and the evidence on which the 
decision was based. 

3.  The RO should also furnish the 
veteran with release of information forms 
in order to obtain copies of all VA and 
private records pertaining to current 
treatment for his back, hip, and 
hypertension disabilities currently not 
on file.

4.  Therefore, after undertaking any 
additional development deemed appropriate 
by the RO, the RO should re-adjudicate 
the issue in appellate status.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



